 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 6
       Nixon,
 7                                                           No. 3:21-cv-05010-BJR-DWC
 8                                     Petitioner,
                v.                                           ORDER ADOPTING REPORT AND
 9                                                           RECOMMENDATION
       State of Washington,
10                                     Respondent.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel and the remaining record, does hereby find and ORDER:

14          (1)      The Court adopts the Report and Recommendation.
15
            (2)      Petitioner’s federal habeas Petition is dismissed without prejudice.
16
            (3)      A certificate of appealability is denied in this case.
17
            (4)      The Clerk is directed to send copies of this Order to Petitioner, counsel for
18                   Respondent, and to the Hon. David W. Christel.
19

20          DATED this 12th day of May, 2021.

21

22

23
                                                             A
                                                             Barbara Jacobs Rothstein
                                                             U.S. District Court Judge
24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
